DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnette (U.S. Pat. 2,735,601) in view of Hill (U.S. Pub. 2020/0031328).
Regarding claim 1, Barrett discloses an oil-injection device (Fig. 6), for being disposed on an oil bottle (R’’), the oil bottle having a bottle opening and a surrounding wall (seen in Fig. 7) enclosing the bottle opening, the oil-injection device including: a base body (A’’), for covering the bottle opening, being formed with an oil channel (22), the oil channel being adapted for communicating an interior of the oil bottle.
Barrett discloses one clamping member (1’’) and a fastening member (19) but is silent in regards to two clamping members for clamping the surrounding wall or that the fastening member fastens and engages the two clamping members.
Hill discloses a clamping apparatus with two clamping members (the two wings of the clamping member 144 connected with a hinge), for clamping a surrounding wall (138), being disposed on a base body (116);
a fastening member (the thumb screw connected to one clamp member with a hinge and tightened against the other clamp member), movably disposed on the base body, for fastening and engaging the two clamping members.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Barrett’s fastening method and structure with Hill’s, including Hill’s flange (138) on Barrett’s surrounding wall, since doing so would be a mere substitution of one known fastening method and apparatus for another known fastening method and apparatus with the expected results that the substituted fastening method and apparatus would fasten the oil-injection device to the oil bottle (see MPEP 2143 I B).
Regarding claim 9, the combination discloses that each of the clamping members is movable along a radial direction of the base body and is also movable along a circumferential direction of the base body.
Allowable Subject Matter
Claims 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires separate sliding and supporting portions.  Hill’s clamping members illustrate a supporting member (Fig. 3, top of clamps) but does not specify separate sliding members and it would not have been obvious to modify Hill barring improper hindsight analysis.
Claims 3-7 and 10 depend from claim 2.
Claim 8 requires that the fastening member be screwed to the extension portion.  Although Barnette’s extension portion is threaded, Hill’s fastening member and two clamping members are not threaded onto Barnett’s extension portion and it would not have been obvious to add threads to Hill’s fastening structure and screw it onto Barnette’s extension portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754